DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/02/2021 was filed in duplicate. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Allowable Subject Matter
s 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no prior art alone or in combination that teaches a system and method for paraurethral support restoration to treat stress incontinence that includes the combination of recited limitations in claims 1 and 10. The art alone or in combination did not teach wherein (Claim 1) a substantially rigid trocar comprising a lumen portion having an inside diameter, a proximal end with a proximal opening into said lumen, a terminal end with a terminal opening into said lumen, a handle extending laterally form the proximal end of the lumen portion, the trocar adapted for insertion of the distal end of the lumen portion laterally to the female patient's urethra and advancement of the distal end of the lumen portion to the top of the female patient's pubic bone; an flexible and resilient introducer comprising a substantially elongated hollow cylindrical body having a proximal end with a proximal opening, a distal end with a distal opening, an inside diameter, an outside diameter, and a length, the introducer adapted for insertion within the trocar, the length of the introducer being greater than the length of the trocar lumen portion; and a semi-rigid, bendable barb suture device comprising a central elongated suture thread having a proximal end and a distal end, a plurality of barbs extending from the suture thread, and a length, the barb suture device adapted for insertion within the introducer, the length of the suture thread being greater than the length of the introducer; (Claim 10) insertion of a substantially rigid trocar laterally to the female patient's urethra, the trocar comprising a lumen portion having a proximal end with a proximal opening into said lumen, a terminal end with a terminal opening into said lumen, and a handle extending laterally form the proximal end of the lumen portion; advancement of the lumen portion of the trocar substantially parallel to the female patient's urethra until the distal end of the trocar's lumen portion reaches the top of the female patient's pubic bone; loading of a semi-rigid, bendable barb suture device into a flexible and resilient introducer, the barb suture device comprising a central elongated suture thread having a proximal end and a distal end, and a plurality of barbs extending from the suture thread, the introducer comprising a substantially elongated hollow cylindrical body having a proximal end with a proximal opening, and a distal end with a distal opening; insertion of the introducer loaded with the suture barb device into the trocar; advancement of the introducer .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433. The examiner can normally be reached Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/GEORGE J ULSH/Primary Examiner, Art Unit 3771